Exhibit 10.24

 

HEALTHWAYS, INC.

 

1996 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement"), dated this
«Day1st» day of «Month» «Year», is by and between Healthways, Inc., a Delaware
Company (the "Company"), and «First_Name» «Last_Name» (the "Grantee"), under the
Company's 1996 Stock Incentive Plan (the "Plan").

 

Section 1.           Restricted Stock Unit Award. The Grantee is hereby granted
«TotalShares» restricted stock units (the "Restricted Stock Units"). Each
Restricted Stock Unit represents the right to receive one share of the Company's
Common Stock, $.001 par value (the "Stock"), subject to the terms and conditions
of this Agreement and the Plan.

 

Section 2.           Vesting of the Award. Except as otherwise provided in
Section 3 below, the Restricted Stock Units will vest at such times (the
"Vesting Date") and in the percentages set forth below, as long as the Grantee
is serving as an employee of the Company on the Vesting Date.

 

Vesting Date

 

Award Percentage of Restricted Stock Units

«MoDayYrPlus4»

 

100%

 

The Company shall issue one share of the Stock to the Grantee for each vested
Restricted Stock Unit (the “Distributed Shares”) at the time the Restricted
Stock Unit vests. The Distributed Shares shall be represented by a certificate.

 

Section 3.           Forfeiture on Termination of Employment. If the Grantee
ceases to be employed by the Company for any reason, all Restricted Stock Units
that have not vested prior to the date of termination of Grantee's employment
will be forfeited and the Grantee shall have no further rights with respect to
such Restricted Stock Units; provided, however, that if the Grantee’s employment
by the Company terminates by reason of Retirement (as defined in the Plan), the
Restricted Stock Units granted hereunder shall immediately vest.

 

Section 4.           Voting Rights and Dividends. Prior to the Vesting Date, the
Grantee shall have no rights to any dividends declared and paid in respect of
the Stock underlying the Restricted Stock Units. The Grantee shall not have any
voting rights with respect to the shares of Stock underlying the Restricted
Stock Units prior to the vesting of the Restricted Stock Units and the issuance
of the shares of Stock as set forth in Section 2. A holder of Distributed Shares
shall have full dividend and voting rights as a holder of Stock.

 

--------------------------------------------------------------------------------



 

Section 5.

Restrictions on Transfer.

 

5.1          General Restrictions. The Restricted Stock Units shall not be
transferable by the Grantee (or his or her personal representative or estate)
other than by will or by the laws of descent and distribution. The terms of this
Agreement shall be binding on the executors, administrators, heirs and
successors of the Grantee.

 

5.2          Change in Control. All restrictions imposed on the Restricted Stock
Units shall expire automatically and the Restricted Stock United granted hereby
shall be deemed fully vested upon a Change in Control, as such term is defined
in the Plan, and the Company shall issue the shares of Stock underlying the
Restricted Stock Units.

 

Section 6.           Restrictive Agreement. As a condition to the receipt of any
Distributed Shares, the Grantee (or his or her legal representative or estate or
any third party transferee), if the Company so requests, will execute an
agreement in form satisfactory to the Company in which the Grantee or such other
recipient of the shares represents that he or she is purchasing the shares for
investment purposes, and not with a view to resale or distribution.

 

Section 7.           Adjustment. In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Stock, the
number of Restricted Stock Units subject to this Agreement shall be equitably
and proportionately adjusted by the Committee in accordance with the Plan.

 

Section 8.           Tax Withholding. The Company shall withhold from any
distribution of Stock an amount of Stock equal to such federal, state or local
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 

Section 9.           Governing Provisions. This Agreement is made under and
subject to the provisions of the Plan, and all of the provisions of the Plan are
also provisions of this Agreement. If there is a difference or conflict between
the provisions of this Agreement and the provisions of the Plan, the provisions
of the Plan will govern. By signing this Agreement, the Grantee confirms that he
or she has received a copy of the Plan.

 

Section 10.         Confidentiality, Non-Solicitation and Non-Compete. It is in
the interest of all Colleagues to protect and preserve the assets of the
Company. In this regard, in consideration for granting these Restricted Stock
Units and as conditions of Grantee’s ability to receive the Distributed Shares,
Grantee acknowledges and agrees that:

 

(a)          Confidentiality. In the course of Grantee's employment, Grantee
will have access to trade secrets and other confidential information of the
Company and its clients. Accordingly, Grantee agrees that, without the prior
written consent of the Company, Grantee will not, other than in the normal
conduct of the Company's business affairs, divulge, furnish, publish or use for
personal benefit or for the direct or indirect benefit of any other person or
business entity, whether or not for monetary gain, any trade secrets or
confidential or proprietary information of the Company or its clients, including
without limitation, any

 

--------------------------------------------------------------------------------



information relating to any business methods, marketing and business plans,
financial data, systems, customers, suppliers, policies, procedures, techniques
or research developed for the benefit of the Company or its clients. Proprietary
information includes, but is not limited to, information developed by the
Grantee for the Company while employed by the Company. The obligations of the
Grantee under this paragraph will continue after the Grantee has left the
employment of the Company. Grantee agrees that upon leaving the employment of
the Company, Grantee will return to the Company all property and confidential
information in the Grantee's possession and agrees not to copy or otherwise
record in any way such information.

 

(b)          Non-Solicitation. While employed by the Company and for a period of
two years thereafter, Grantee shall not, upon Grantee's own behalf or on behalf
of any other person or entity, directly or indirectly,

 

- hire or solicit to leave the employ of the Company any person employed by or
under contract as an independent contractor to the Company; or

 

- contact, solicit, entice away, or divert any disease management business from
any person or entity who is a client or with whom the Company was engaged in
discussions as a potential client within one year prior to the date of
termination of Grantee.

 

(c)          Non-Compete. While employed by the Company and continuing during
the period while any amounts are being paid to Grantee and for a period of 18
months thereafter, Grantee will not own or be employed by or assist anyone else
in the conduct of any business (i) which is in competition with any business
conducted by the Company or (ii) which Grantee knows the Company was actively
evaluating for possible entry, in either case in the United States or in any
other jurisdiction in which the Company is engaged in business or has been
engaged in business during Grantee’s employment by the Company, or in such
jurisdictions where Grantee knows the Company is actively pursuing business
opportunities at the time of Grantee’s termination of employment with the
corporation; provided that ownership of five percent (5%) or less of the voting
stock of any public corporation shall not constitute a violation hereof.

 

In the event Grantee breaches any provisions of this Section 10, these
Restricted Stock Units shall immediately expire, and the Company shall be
entitled to seek other appropriate remedies it may have available to limit its
damages from such breach.

 

 

Section 11.

Miscellaneous.

 

11.1      Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Restricted Stock Units granted hereby, and supersede any prior or
contemporaneous negotiations and understandings. The Company and the Grantee
have made no promises, agreements, conditions, or understandings relating to the
Restricted Stock Units, either orally or in writing, that are not included in
this Agreement or the Plan.

 

--------------------------------------------------------------------------------



11.2       Employment. By establishing the Plan, granting awards under the Plan,
and entering into this Agreement, the Company does not give the Grantee any
right to continue to be employed by the Company or to be entitled to any
remuneration or benefits not set forth in this Agreement or the Plan.

 

11.3       Captions. The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience. They do not define,
limit, construe, or describe the scope or intent of the provisions of this
Agreement.

 

11.4       Counterparts. This Agreement may be executed in counterparts, each of
which when signed by the Company and the Grantee will be deemed an original and
all of which together will be deemed the same Agreement.

 

11.5       Notice. Any notice or communication having to do with this Agreement
must be given by personal delivery or by certified mail, return receipt
requested, addressed, if to the Company, to the principal office of the Company
and, if to the Grantee, to the Grantee's address set forth below or any address
of which the Grantee subsequently notifies the Company.

 

11.6       Amendment. The Chairman of the Board or the Board of Directors of the
Company may amend the terms of this Agreement, but no such amendment shall
impair the rights of the Grantee hereunder without the Grantee's consent.

 

11.7       Governing Law. This Agreement shall be governed and construed
exclusively in accordance with the law of the State of Delaware applicable to
agreements to be performed in the State of Delaware to the extent it may apply.

 

11.8       Validity; Severability. If, for any reason, any provision hereof
shall be determined to be invalid or unenforceable, the validity and effect of
the other provisions hereof shall not be affected thereby. Whenever possible,
each provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein. If any court determines that any provision of Section 10 or any other
provision hereof is unenforceable but has the power to reduce the scope or
duration of such provision, as the case may be, such provision, in its reduced
form, shall then be enforceable.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement to
be effective as of «Day1st» day of «Month» «Year».

 

 

HEALTHWAYS, INC

 

By:

 

Title: Ben R. Leedle, Jr., President and CEO

 

 

 

Grantee Signature:

 

 

 

_______________________________________

 

 

 